EXHIBIT 1 JOINT FILING AGREEMENT, DATED NOVEMBER 26, 2012 PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. DATED:November 26, 2012. Helios Energy Offshore Master Fund L.P. By: Helios Energy GP LLC, its general partner By: /s/ Jason B. Selch Name: Jason B. Selch Title: Member Helios Energy GP LLC By: /s/ Jason B. Selch Name: Jason B. Selch Title: Member Helios Advisors, LLC By: /s/ Mario Covo Name: Mario Covo Title: Managing Partner /s/ Jason B. Selch Jason B. Selch /s/ Brendan S. MacMillan Brendan S. MacMillan
